Order entered August 21, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00925-CV

               THAD F. BAKER A/K/A FRED BAKER, ET AL, Appellants

                                               V.

                              W. R. EDWARDS, JR., Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-10-00003-F

                                          ORDER
       On August 1, 2013, after a review of the clerk’s record revealed appellee-debtor had filed

a notice of bankruptcy, we informed the parties that the appeal would be abated pursuant to

Texas Rule of Appellate Procedure 8.2 unless the parties filed a motion to reinstate showing the

appeal is permitted by federal law or the bankruptcy court. See TEX. RS. APP. P. 8.2, 8.3. The

parties complied, asserting that the automatic stay of judicial proceedings provided in section

362 of the Bankruptcy Code does not apply to this appeal because the case was initiated by

appellee-debtor, and no claims were brought against him. See 11 U.S.C. § 362(a) (West Supp.

2013); McMillan v. MBank Fort Worth, N.A., 4 F.3d 362, 366 (5th Cir. 1993); In re McDaniel,

149 S.W.3d 860, 862 (Tex. App.—Waco 2004, order).
       Because the automatic stay is only applicable to claims against the debtor, we GRANT

appellee’s August 5, 2013 motion regarding involuntary bankruptcy and appellants’ August 6,

2013 motion to reinstate appeal suspended by bankruptcy. See Montgomery Ward & Co. v.

Denton Cnty. Appraisal Dist., 13 S.W.3d 828, 829 (Tex. App.—Fort Worth 2000, pet. denied).

We ORDER appellants to file their brief on the merits no later than September 23, 2013.




                                                 /Elizabeth Lang-Miers/
                                                 ELIZABETH LANG-MIERS
                                                 JUSTICE